Exhibit 99.(a) Firstgold Closes First Tranche of Previously Announced Financing. Cameron Park, California, February 29, 2008 - Firstgold Corp. (OTCBB: FGOC) today announced that it has completed the first tranche of the equity component of the two financings it is carrying out in order to satisfy the terms of its conditional listing requirements with the Toronto Stock Exchange. The Company has completed a placement of 5,094,193 units at a price of $0.65 per unit through D&D Securities Company to raise gross proceeds of $ $3,311,225.45.
